Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is in response to the amendments and remarks filed on 6/17/2022. The amendments to the claims were received and have been entered. 
Claims 1 and 7-9 have been amended. Claims 1-9 remain present in this application. 
The objection of claims 7-8 is withdrawn in view of the amendments. The amendment to claim 9 have overcome the statutory type double patenting rejection. 
Terminal Disclaimer
The terminal disclaimer filed on 6/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,114,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed over the prior art of record. 
Regarding claim 1, claimed invention teaches “a dual display computer” including claimed limitations “a first display receiving its video signal directly from a first computer to which it is functionally connected; a stand-alone second display dedicated exclusively to the first computer, thus separate from and otherwise unassociated with a second
computer, the second display being physically detached or detachable from the first computer and receiving its video signal directly and exclusively from the first computer by telemetry without a said second computer intermediate the second display and the first computer such that each display receives a same video signal as the other.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Regarding claim 9, claimed invention teaches “a dual display computer” including claimed limitations “a first display receiving a first video signal directly from a first computer to which it is functionally connected; a stand-alone second display dedicated exclusively to the first computer, thus separate from and otherwise unassociated with a second computer, the second display being physically detached or detachable from the first computer and receiving the first video signal video signal from the first computer by telemetry without a said second computer intermediate the second display and the first computer such that each display receives a same video signal as the other,  wherein the second display is attachable and detachable from the first display,  wherein a transmitter adapted to telemeter the first video signal to a receiver is connected to the first computer by a cable with a cable connector plugged into said video port; and  wherein the second display is connected to said receiver, which receiver is applied to receive the first video signal telemetered from the transmitter and is further adapted to communicate said video signal to said second display.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 18, 2022